DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 05-19-2022. Claims 3, 7, 9, 13-14, 17, 19-20, 23, 22-25 were pending. Claim 24 was amended. Claims 1-2, 4-6, 8, 10-12, 15-16, 18, 21 were cancelled. Claim 25 was new claim.
Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated:
	“Applicant previously presented arguments and evidence showing that the prior art references cited for rejection of the claims under §103 are non-analogous art. Applicant's undersigned attorney and the examiner held a telephonic interview on May 11, 2022, for which the undersigned is sincerely grateful. The examiner explained his reasoning for disagreeing with Applicant's position that the prior art is non-analogous. Applicant maintains that the prior art is non-analogous and states herein that the examiner has not addressed the core issues in the non- analogous argument. Applicant argued these points in the previous Amendment, and Applicant's undersigned attorney argued the same during the interview. Applicant does not repeat those previous arguments, but incorporates them herein to preserve this issue for appeal.”
In response to applicant's argument that Easley is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the applicant’s argument regarding to nonanaloguous art is related to the limitation “the stylus marks a surface of a substrate by striking and deforming a localized region of the surface without removing material thereon”.  According to applicants, Easley teaches a marking stylus marks surface of a substrate by striking and deforming a localized region of the surface by removing some material thereon.  The examiner disagrees.  The examiner interprets the limitation “for use in an automated marking process in which the stylus marks a surface of a substrate by striking and deforming a localized region of the surface without removing substantial material therefrom” (emphasis added) as recited in claims 17 and 24-25 is related to the manner of operating the device or intended used. Manner of operating the device does not differentiate the apparatus claim from the prior arts. Specifically, according to the MPEP 2114, (Il) stated “Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.” It is noted that the combination of Easley and Lachmann teaches all the structure limitations of claim 17. Further, it is noted that the combination of Easley and Lachmann discloses a device having similar structure and similar material which is capable of marks a surface of a substrate by striking and deforming a localized region. The examiner recognizes that Easley and Lachmann does not explicitly discloses that the device marks a surface of the substrate without removing material thereon. The device as disclosed in Easley is capable of marking a surface of a substrate by striking and deforming a localized region of the surface without removing material thereof if desired to do so. Therefore, Easley and Lachmann are analogous art because they are both drawn to a marking stylus having similar structure and capable of marking a surface of the substrate by striking and deforming a localized region of the surface with applicant’s claimed invention.  Further, when a stylus marks a surface of the substrate, the amount of material is removed or not removed depends on my factors such as the force or pressure of the stylus applied to the substrate; the degree of hardness or softness of the substrate, the duration of the applied force from the stylus to the substrate, etc.
Regarding to previous ground of rejection under 35 U.S.C 103, the applicants further stated “Claim 17 recites that the first end is attached to the body and the pointed tip of the second end is opposite the first end. Furthermore, the pointed tip lies along the longitudinal axis of the body. If Easley’s “body” 102 is mounted to the first end of the “compact” 104, and the first end of the compact is opposite the compact’s second end, then no part of the second end of the compact 104 can lie along the longitudinal axis of the body 102, as Applicant’s claim recite. Thus, even if the claimed “laterally-facing surface” is considered Easley’s angled surface to which reference numeral 104 points, there are recited limitations of claim 17 that are not found in Easley. Therefore, claim 17 is allowable over the prior art of record. Because claim 17 was allowable over the prior art as presented in the previous Amendment, the next Office Action would not properly be made Final (MPEP §706.07(a)).”
The examiner disagrees.  Easley teaches a stylus (104) having the first end (110 is attached to the body and a pointed tip (118) of the second end is opposite the first end.  Furthermore, the pointed tip (118) lies along the longitudinal axis (120) of the body (102).  The second end (top portion of the stylus 104) lies along the longitudinal axis (120) of the body (See Fig 1a, paragraph 0029-0030).  Thus, the examiner still maintain the previous ground of rejection under 35 U.S.C 103.
As to amended claim 24, the applicants stated “Claim 24 is amended to include the limitation “the retaining component is configured for movement of the marking stylus relative to the retaining component along the longitudinal compact axis.” This is supported in paragraph [0028] making reference to retaining the stylus in a component of the marking machine, where the machine displaces the stylus toward the substrate and then away from the substrate. No reference is made to this relative movement in the prior art, and the prior art teaches away from relative movement when reference to a drill bit or other device is taught. Drill bits are always gripped tightly by the retaining component, and leaving a drill bit loose enough to move longitudinally (or in any direction) relative to the retaining component is contrary to the teaching of such bits”. 
The applicant’s argument with respect to claim 24 is moot in view of new ground of rejection as discussed below using additional new cited prior arts Shirai (JP 2010105017 A1).  Specifically, Shirai discloses retaining component (2) is configured for movement (i.e. vibration) of the marking stylus (4) relative to the retaining component along the longitudinal compact axis (See Fig 1-4, abstract, paragraph 0002-0003, 0006-0012).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Easley and Lachmann in view of Shirai by having the retaining component is configured for movement of the marking stylus relative to the retaining component along the longitudinal compact axis because it helps to create a marking device that suppresses damage and peeling of the marking surface of the workpiece (paragraph 0006).
	New ground of rejection were set forth as discussed below for new claim 25.
	As to claim 25, the applicants stated “The compact has “a laterally-facing, cylindrical surface that is parallel to the longitudinal compact axis” mounted so that “the laterally-facing surface does not contact the body.” Easley has a cylindrical surface parallel to the longitudinal compact axis, but that surface is mounted to the sleeve 102. This is contrary to the claim. As with claim 17, which is described above, claim 25 is not obvious in view of the prior art, because there is no motivation to modify Easley as claimed. Furthermore, modifying Easley as claimed would go against the requirement for the mechanical support that must be provided by the sleeve 102 in Easley’s use of the apparatus”.  The examiner disagrees. It is noted that applicants do not have proper support for the new limitation the compact has “a laterally-facing, cylindrical surface that is parallel to the longitudinal compact axis” mounted so that “the laterally-facing surface does not contact the body”.  Figure 1-4 of the current application show that the laterally-facing, cylindrical surface of the polycrystalline superabrasive that is parallel to the longitudinal compact axis contact the body. (Please See 112 rejections as discussed below).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In line 7-11 of claim 25, the applicants recited “a laterally facing, cylindrical surface that is parallel to the longitudinal compact axis …. the polycrystalline superabrasive compact being mounted with only the first end attached to the body so that the laterally-facing surface does not contact the body” (emphasis added).  The applicants do not have proper support for the new limitation.  It is noted Figure 3 and 4, clearly show that the lateral-face cylindrical surface that is parallel to the longitudinal compact axis clearly in contact with the body.  It is noted that applicants only have support that the laterally-facing surface which is NOT parallel to the longitudinal compact axis (i.e. the or sloped chamber surface 44) does not contact the body.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 11 of claim 25, the phrase “the laterally-facing surface” lacks proper antecedent basis.  It is unclear from the claim whether the phrase “the laterally-facing surface” in line 11 and “a laterally-facing, cylindrical surface” is referred to the same surface or not.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 3, 7, 9, 13, 14, 17, 19-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Easley et al. (US 2014/0354033 A1) in view of Lachmann et al. (US 2015/0240635 A1).
Regarding to claim 17, Easley discloses a marking stylus for use in an automated marking process in which the stylus marks a surface of a substrate by striking and deforming a localized region of the surface without removing substantial material therefrom, the marking stylus comprising:
(a) an elongated, cylindrical body (102) having a longitudinal axis (120) and configured to be removably mounted held in an automated marking apparatus (paragraph 0029-0042; Fig 1a- 1b; Fig 5-Fig 9);
(b) a polycrystalline superabrasive compact (104) having opposite first and second ends, a laterally-facing surface between the first and second ends, and a generally conical shape, the compact being mounted only with the first end (110) attached to the body (104) so that the laterally-facing surface (116) does not contact the body and having a pointed tip on the second end that extends away from, and lies along the longitudinal axis of, the body for making contact with the substrate surface (paragraph 0029-0042, Fig 7-8).
Regarding to claim 17, Easley fails to disclose the polycrystalline superabrasive compact has multiple grains that range in size from 0.1 microns to 500 microns. Lachmann teaches to use superabrasive compact comprising polycrystalline diamond composite having a grain size between 15 microns to 80 microns (paragraph 0059-0061; within applicant’s range). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Easley in view of Lachmann by performing routine experiments to obtain optimal grains size because it has been held that determination of workable range is not considered inventive.
As to claim 17, the examiner interprets the limitation “for use in an automated marking process in which the stylus marks a surface of a substrate by striking and deforming a localized region of  the surface without removing substantial material therefrom” as recited the preamble of claim 17 is related to the manner of operating the device or intended  used.  Manner of operating the device does not differentiate the apparatus claim from the prior arts (See MPEP 2114, (II)).  Further, according to the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  
Regarding to claim 3, Easley fails to disclose the polycrystalline superabrasive compact has a grain size that ranges from about 0.1 microns to about 200 microns. However, Easley clearly teaches to use superabrasive compact comprising polycrystalline diamond composite having a grain size (paragraph 0020-0023). Lachmann teaches to use superabrasive compact comprising polycrystalline diamond composite having a grain size between 15 microns to 80 microns (paragraph 0059-0061; within applicant’s range). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Easley in view of Lachmann by performing routine experiments to obtain optimal grains size because it has been held that determination of workable range is not considered inventive.
Regarding to claim 7, Easley the polycrystalline superabrasive compact is circular cylindrical (See Fig 1a-1b; Fig 5-Fig 9; paragraph 0025, 0034, 0036).
Regarding to claim 9, Easley discloses the polycrystalline superabrasive compact (104) extends to one or more edges of the body (See Fig 1, Fig 5-Fig 9).
Regarding to claim 13, Easley discloses the polycrystalline superabrasive compact has a backing material between the compact and the body (paragraph 0032, 0035; Easley’s claim 15).
Regarding to claim 14, Easley discloses the polycrystalline superabrasive compact (104) is brazed to the body (102) (See paragraph 0029, 0032, 0035-0036, 0040).
Regarding to claim 19, Easley discloses the polycrystalline superabrasive compact is polycrystalline diamond composite (PDC; See paragraph 0020-0021, 0029).
Regarding to claim 20, Easley discloses the polycrystalline superabrasive compact is chamfered at the tip and the body is chamfered adjacent to the tip (See Fig 1a-1b, Fig 2A-2B, Fig 3, paragraph 0034).
Regarding to claim 22, Easley discloses the longitudinal axis of the body is coincident with a longitudinal of the generally conical compact (See Fig 1a-1b, Fig 3, Fig 4B, Fig 5-Fig 9).
Regarding to claim 23, Easley discloses the polycrystalline superabrasive compact has a backing material between the compact and the body (paragraph 0032, 0035; Easley’s claim 15).

As to claim 25, Easley discloses a marking stylus for use in an automated marking process in which the stylus marks a surface of a substrate by striking and deforming a localized region of the surface without removing substantial material therefrom, the marking stylus comprising:
(a) an elongated, cylindrical body (102) having a longitudinal axis and configured to be removably mounted held in an automated marking apparatus (paragraph 0029-0042; Fig 1a- 1b; Fig 5-Fig 9);
(b) a polycrystalline superabrasive compact (104) having a longitudinal axis (120) and first (110) and second ends at the opposite ends of the longitudinal compact axis (120), a laterally-facing, cylindrical surface that is parallel to the longitudinal compact axis (120) and between the first and second ends, and a general conical shape, the polycrysalline superabrasive compact being mounted only with the first end (110) attached to the body (104) so that the laterally-facing surface (116) does not contact the body and having a pointed tip (118) on the second end that extends away from, and lies along the longitudinal axis of, the body for making contact with the substrate surface (paragraph 0029-0042, Fig 7-8).
Regarding to claim 25, Easley fails to disclose the polycrystalline superabrasive compact has multiple grains that range in size from 0.1 microns to 500 microns. Lachmann teaches to use superabrasive compact comprising polycrystalline diamond composite having a grain size between 15 microns to 80 microns (paragraph 0059-0061; within applicant’s range). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Easley in view of Lachmann by performing routine experiments to obtain optimal grains size because it has been held that determination of workable range is not considered inventive.
As to claim 25, the examiner interprets the limitation “for use in an automated marking process in which the stylus marks a surface of a substrate by striking and deforming a localized region of  the surface without removing substantial material therefrom” as recited the preamble of claim 25 is related to the manner of operating the device or intended  used.  Manner of operating the device does not differentiate the apparatus claim from the prior arts (See MPEP 2114, (II)).  Further, according to the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  

11.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Easley et al. (US 2014/0354033 A1) in view of Lachmann et al. (US 2015/0240635 A1) and further in view of Shirai (JP 2010105017 A1).

Regarding to claim 24, Easley discloses a combination of a marking apparatus and a marking stylus for use in an automated marking process in which the stylus marks a surface of a substrate by striking and deforming a localized region of the surface without removing substantial material therefrom, the combination comprising:
(a) an elongated, cylindrical body having a longitudinal axis (102) (paragraph 0029-0042; Fig 1a-1b; Fig 5-Fig 9);
(b) a polycrystalline superabrasive compact (104) having opposite first and second ends and a generally conical shape, the compact being mounted with the first end attached to the body and having a pointed tip on the second end that extends away from, and lies along the longitudinal axis of, the body for making contact with the substrate surface; (Fig 1a-1b; Fig 5-Fig 9, paragraph 0029-0042); and
(c) a retaining component of the marking apparatus having an interior that receives and removably retains the cylindrical body (See Fig 5-Fig 9; Easley’s claim 9).
Regarding to claim 24, Easley fails to disclose wherein the polycrystalline superabrasive compact has multiple grains that range in size from 0.1 micron to 500 microns and wherein the retaining component is configured for movement of the marking stylus relative to the retaining component along the longitudinal compact axis. Lachmann teaches to use superabrasive compact comprising polycrystalline diamond composite having a grain size between 15 microns to 80 microns (paragraph 0059-0061; within applicant’s range). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Easley in view of Lachmann by performing routine experiments to obtain optimal grains size because it has been held that determination of workable range is not considered inventive.
As to claim 24, Easley and Lachmann fail to disclose wherein the retaining component is configured for movement of the marking stylus relative to the retaining component along the longitudinal compact axis.  Shirai discloses retaining component (2) is configured for movement (i.e. vibration) of the marking stylus (4) relative to the retaining component along the longitudinal compact axis (See Fig 1-4, abstract, paragraph 0002-0003, 0006-0012).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Easley and Lachmann in view of Shirai by having the retaining component is configured for movement of the marking stylus relative to the retaining component along the longitudinal compact axis because it helps to create a marking device that suppresses damage and peeling of the marking surface of the workpiece (paragraph 0006).
As to claim 24, the examiner interprets the limitation “for use in an automated marking process in which the stylus marks a surface of a substrate by striking and deforming a localized region of  the surface without removing material therefrom” as recited the preamble of claim 24 is related to the manner of operating the device or intended  used.  Manner of operating the device does not differentiate the apparatus claim from the prior arts (See MPEP 2114, (II)).  Further, according to the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713